Citation Nr: 0416655	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the right shoulder with degenerative 
joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that granted service connection for 
bursitis of the right shoulder and bursitis of the right 
elbow, and assigned a zero percent evaluation for each 
disability.  
  
The case was previously before the Board in July 1996, 
September 1997, and July 2003, at which times it was remanded 
for further development.  Such development having been 
completed, these two remaining claims are again before the 
Board for appellate review.  In the interim, increased 
ratings, from zero to 10 percent, were assigned in a March 
1997 rating decision for chronic bursitis of the right 
shoulder and chronic bursitis of the right elbow.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disorder 
is productive of no current findings of bursitis, symptoms 
of, and x-ray confirmation for, early acromiclavicular joint 
arthritis, tightness with overhead flexion, and no objective 
observations of restricted motion, painful motion, weakened 
movement, excess fatigability or incoordination; and with 
subjective complaints of pain and flare-ups.

2.  The veteran's service-connected right elbow disorder is 
presently manifested by no limitation of elbow motion, 
including as a result of pain and dysfunction, no current 
medical evidence of bursitis, and subjective complaints of 
elbow pain with normal corresponding x-rays of the right 
elbow.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right shoulder bursitis with degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2003).

2.  The criteria for a rating in excess of 10 percent for 
right elbow bursitis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5019, 5206, 5213 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

In this case, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist him with the development of facts pertinent to these 
two claims on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Much of the development in this case was prompted 
by the Board's remands in July 1996, September 1997, and July 
2003.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
service-connected right shoulder and right elbow disorders.  
A VA medical opinion regarding the severity of each disorder 
was provided in October 2002.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a July 19, 2001 letter, as well as in the 
discussions in the rating decisions, statements and 
supplemental statements of the case, and the Board's prior 
remands.  By the July 2001 letter, the RO notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the RO has not specifically asked 
him to submit all evidence in his possession pertaining to 
the claims, any such error is harmless, as he stated in 
August 2003 that he had no additional evidence to submit.

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board is aware that the appealed rating 
decision, in March 1993, preceded the RO's July 19, 2001 VCAA 
notice, as well as the enactment of the VCAA.  Subsequent to 
that notice, however, the RO readjudicated the veteran's 
claims in a July 31, 2003 Supplemental Statement of the Case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  As noted above, in a 
correspondence received in August 2003, the veteran stated 
that he had no further argument or additional information to 
provide, and asked that his case be returned to the Board.  
Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case constituted harmless 
error and should not preclude consideration of this appeal at 
the  present time.  See also Conway v. Principi,  353 F.3d 
1369 (Fed. cir. 2004).


Factual background

Service medical records show that the veteran had a right 
shoulder injury with repair to the acromiclavicular joint 
prior to service.  In service, he had complaints of pain with 
use, and x-ray evidence in July 1990 showed bursitis of the 
acromiclavicular joint.  A May 1992 examination showed full 
range of motion right shoulder.  Following service 
separation, VA examination in January 1993 showed shoulder 
pain, probably on the basis of periarthritis with no loss of 
motion.  

Service medical records also show that the veteran had 
chronic, bilateral elbow pain with a diagnosis of bursitis of 
the right elbow.  At VA examination in May 1992, the veteran 
reported current right elbow pain.  Examination revealed no 
current swelling and normal range of motion.  

In a March 1993 rating decision, service connection was 
granted for degenerative joint disease, bursitis, right 
shoulder, and a zero percent disability was assigned, 
effective July 1, 1992, the day following the veteran's 
separation from service.  Service connection was also granted 
for bursitis of the right elbow, and a zero percent 
disability rating was assigned, also effective the day 
following service separation.

Private medical records dated in August 1993 show treatment 
for the veteran's complaints of pain in the right shoulder 
and right elbow.  Right shoulder abduction was from 30 to 150 
degrees with pain.  

At his personal hearing in September 1993, the veteran 
testified that he had swelling of the right elbow.  He, in 
essence, stated that he had limitation with his right arm due 
to his right shoulder disability.  

At VA examination in October 1993, the veteran complained of 
right shoulder pain on a daily basis.  He said that he could 
no longer exert the shoulder.  There was full range of motion 
of the shoulder with some discomfort on extremes of 
abduction,  and posterior rotation and flexion.  There was 
also mild crepitus on rotation with discomfort.  The veteran 
had good strength of the musculature of the shoulder.  The  
assessment was status post right acromiclavicular separation 
in 1974 with surgery at that time; with progressive problems 
with shoulder pain since 1987, suggestive of a mild early 
degenerative process or mild chronic inflammatory process, 
with full range of motion and no crepitus or tenderness.  X-
rays revealed minimal residual deformity.

With respect to the right elbow,  the veteran complained of 
chronic aching, usually following exertion.  There was full 
range of motion of the elbow with some tenderness over the 
olecranon and some thickening of the soft tissue, with no 
swelling.  The assessment was chronic elbow pain, considered 
a chronic exertional bursitis.  X-rays revealed no 
abnormality.

At VA examination in January 1997, the veteran had constant, 
burning pain, aggravated by overhead activity or driving for 
more than 20 minutes at a time.  The pain interfered with 
overhead work activity on a continuous basis.  He could do 
his work, but it slowed him down.  Range of motion of the 
right shoulder was flexion to 280 degrees, extension to 70 
degrees, abduction to 180 degrees, internal rotation to 60 
degrees, external rotation to 80 degrees, and adduction to 30 
degrees.  Muscle development and strength was normal.   There 
was minimal to mild tenderness to palpation in the shoulder 
and elbow, and no radiculopathy.  There was no objective 
evidence of additional loss of range of motion due to 
weakness, pain, excess fatigability, or incoordination.  The 
veteran stated that he had not had any elbow symptoms for the 
past month.  His right elbow pain did not interfere with his 
work.  The veteran was employed as an electrician and 
plumber.  The examiner stated that the veteran's right 
shoulder bursitis slowed his ability to work overhead, but 
did not preclude it.

In a March 1997 rating decision, the disability ratings were 
increased from zero to 10 percent, effective July 1, 1992.  
Private treatment records dated through October 1997 showed 
continued right shoulder pain and an assessment of 
acromiclavicular arthritis.  

At VA examinations in December 1999, neurological findings 
showed mild subjective decreased pinprick over the proximal 
right upper extremity as compared to the left, and decreased 
temperature sense over the right as compared to the left.  
Objective parameters were normal and range of motion of all 
joints, including the right shoulder was excellent.  There 
was no tenderness to palpation of the joints or muscles, and 
pain manifested with movement of the right shoulder and 
resistance to sustained opposing force in the shoulder 
muscles during the strength testing.  The examiner found no 
primary neurological basis for the veteran's complaints, and 
his problems were deemed to be mechanical and musculoskeletal 
in nature.  Symptoms were not inconsistent with shoulder 
bursitis.  Specifically, shoulder flexion was to 45 degrees 
and the veteran was able to raise his arms above his head 
with the elbows extended, with a mild degree of right 
shoulder discomfort.  Shoulder abduction was to 120 degrees,  
Anterior to posterior range of motion of the shoulder was 180 
degrees.  Elbow extension was to 180 degrees.  

In June 2000, Dr. Langrock indicated that the veteran had 
chronic acromiclavicular arthritis of his right shoulder.  
His examination revealed that the veteran had difficulty 
elevating his shoulder on 150 degrees because of 
acromiclavicular joint stiffness and compromised internal 
range of motion due to acromiclavicular arthritis.  It was 
noted that the veteran had had received physical therapy to 
his right shoulder from January 2000 until February 2000, and 
that his range of motion with internal and external rotation 
improved with that therapy.  His acromiclavicular joint 
arthritis did not improve during physical therapy, consistent 
with what Dr. Langrock believed to be permanent disability 
related to the veteran's injury.  

The private treatment records showing the veteran's physical 
therapy are also of record.  In a June 2000 discharge note, 
it was noted that the veteran had met the therapy goals with 
treatment plan of soft tissue mobilization, therapeutic 
exercise for stretching and light strengthening and use of 
modalities.  Treatment was for the right elbow, and continued 
with cortisone shots in 2001.

At VA examination in October 2002, the veteran was evaluated 
by an orthopedic surgeon who reviewed the claim folder.  The 
veteran reported stiffness and pain, with flare-ups in the 
right shoulder.  The veteran worked as a general maintenance 
person doing plumbing, electrical and carpentry work.  He 
denied having any time lost due to his right shoulder 
disability.  He reported increased discomfort in the right 
shoulder with overhead and driving.  He took the medication 
Ibuprofen for the right shoulder pain.  He also reported 
right elbow pain daily.  

Physical examination revealed that here was mild tenderness 
to the right lateral shoulder by the greater tuberosity, and 
no tenderness anteriorly, posteriorly, or over the 
acromiclavicular joint of the right shoulder.  There was a 4 
inch, nontender,  healed oblique surgical scar skin over the 
acromiclavicular joint.  Range of motion showed right 
shoulder flexion to 175 degrees.  There was a feeling of 
tightness at 135 degrees, but he could further flex to 175 
degrees.  Active and passive flexion of both shoulders was 
the same at 175 degrees.  Extension actively and passively 
was 45 degrees for the right shoulder.  Internal rotation was 
85 degrees for the right shoulder.  With circumduction, there 
was mild feeling of crepitus in the area of the 
acromiclavicular joint right shoulder but no apparent pain 
and no grimacing.  With respect to the right elbow, there was 
full range of motion from 0 degrees of extension to 135 
degrees of flexion.  Supination was to 85 degrees without 
pain.  There was no tenderness of the elbow.

Neurological evaluation revealed that biceps and triceps 
reflexes were mildly diminished bilaterally.  There was no 
weakness to grip strength or intrinsic muscles strengthening 
of either hand.  It was noted that the veteran was right 
handed.  There was no numbness noted to light touch over the 
shoulders, arms or forearms.  

In the discussion section, the examiner stated the following:

There is no evidence of bursitis of the right elbow or 
bursitis of the right shoulder at this time.  He has 
symptoms suggestive of rotator cuff degeneration of 
the right shoulder and degenerative arthritis of the 
acromiclavicular joint of the right shoulder....I do 
not find signs of olecranon bursitis at this time.  He 
does not tolerate pressure of the skin over the 
olecranon bursa....I do not note any grimacing with 
active or passive motion of the veteran's shoulders or 
elbows.  No demonstrable atrophy is noted of the right 
arm or the right forearm.  Right arm and forearm 
circumference measurements are larger than the left 
(he is right handed).  There are no skin changes 
indicative of disuse related to the service-connected 
disabilities.  The veteran did not complain of any 
pain on examination of the right elbow nor palpation 
nor the right elbow olecranon bursa or lateral elbow 
on examination today.  The veteran has a feeling of 
tightness to the right shoulder but there is no 
restriction of motion (flexion 175 degrees 
bilaterally), no restriction of extension, no 
restriction of internal or external rotation, and not 
restriction of abduction (175 degrees bilaterally).  
No restriction to adduction (30 degrees bilaterally).  
A feeling of tightness in the right shoulder by the 
acromiclavicular joint with adduction of the right 
shoulder but there is no restriction of motion.  

I did not find any evidence of weakened movement, 
excess fatigability or incoordination.  The veteran 
describes painful right shoulder with prolonged 
overhead use, but I do not note painful motion or any 
grimacing with shoulder exam today.  The veteran does 
not describe any specific flare-ups either of his 
shoulder....

Further x-rays examination of the right shoulder and right 
elbow were ordered to assess for arthritis.  In the 
corresponding report, dated in October 2002, right shoulder 
acromiclavicular joint arthritis was noted.  The elbow x-rays 
were interpreted as normal.  


Legal analysis

Disability ratings are determined by applying the criteria 
set forth in VAs Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38  U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be  
assigned if the disability picture more nearly approximates 
the  criteria required for that rating.  Otherwise, the lower 
rating  will be assigned.  See 38 C.F.R. § 4.7.  

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection in 
1993.  This matter therefore is to be distinguished from one 
in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.  In this case, the Board agrees with the current 
disability evaluations of 10 percent, respectively, for 
bursitis of the right shoulder with degenerative arthritis, 
and bursitis of the right elbow, and that the 10 percent 
evolutions are warranted from the day following service 
separation.  As indicated further below, no increased rating, 
at any stage of this appeal, is warranted for either 
disability. 

The service connected right shoulder and elbow disabilities 
are rated 10 percent disabling under Diagnostic Code 5019 for 
bursitis.  The right is the major joint.  Diagnostic Code 
5019 bursitis, instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5019 
(2003).

Diagnostic code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The veteran's right shoulder may be rated under Diagnostic 
Code 5201 for limitation of motion of the arm (shoulder).  
The condition is currently rated as 10 percent disabling, and 
a 20 percent rating contemplates the major arm being limited 
to shoulder level.  A 30 percent rating contemplates 
limitation of the major arm to midway between side and 
shoulder level, while a 40 percent rating requires limitation 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected right 
shoulder.  The evidence of record shows that the veteran has 
subjective complaints of right shoulder pain, with use 
overhead.  There are no current objective findings of 
bursitis, and there is x-ray confirmation of acromiclavicular 
joint arthritis.  The veteran has full and excellent range of 
motion for the right shoulder, with no objectively observed 
painful motion, no weakened movement, no excess fatigability, 
and no incoordination.  This level of disability is 
contemplated by the 10 percent rating currently assigned.  As 
such, he does not warrant an increased rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2003).

The Board has considered all applicable diagnostic criteria 
in determining whether an increased evaluation is warranted.  
There is, however, no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to  reach the mouth and head (30 percent under 
Diagnostic Code 5200); or either recurrent dislocation of the 
humerus with frequent  episodes and guarding of arm 
movements, or malunion of the humerus with marked deformity 
(both warranting a 30 percent evaluation  under Diagnostic 
Code 5202).  There have been no complaints or objective 
findings of dislocation or nonunion of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Nor 
are there any neurological residuals that have been 
associated with the veteran's service-connected right 
shoulder disorder.  See 38 C.F.R. § 4.124a.  In sum, the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for right shoulder bursitis.

The Rating Schedule provides ratings for limitation of 
flexion of the major forearm when flexion is limited to 110 
degrees (0 percent), 100 degrees (10 percent), 90 degrees (20 
percent), 70 degrees (30 percent), 55 degrees (40 percent) or 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2003).  Compensable ratings are assigned for limitation 
of extension of the major forearm when extension is limited 
to 60 degrees (10 percent), 75 degrees (20 percent), 90 
degrees (30 percent), 100 degrees (40 percent) or 110 degrees 
(50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Normal elbow extension and flexion is from 0 to 145 degrees.  
38 C.F.R. § 4.71 (Plate I) (2003).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5213.  Normal pronation is 
from 0 to 80 degrees and normal supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71 (Plate I).

Based upon the evidence of record, the Board finds that a 
rating in excess of the currently assigned 10 percent for 
right elbow bursitis is not warranted.  There is no evidence 
of any limitation of right elbow motion, including as a 
result of pain or dysfunction.  In fact, as with the right 
shoulder, the most recent VA examiner found no bursitis of 
the right elbow (no tenderness), and normal x-rays of the 
right elbow.  The veteran has full and unrestricted range of 
motion of the right elbow, and supination of the forearm was 
80 degrees without apparent pain.  Physical therapy in 2000 
and 2001 for the elbow was successful.  The veteran has 
subjective complaints of pain.  The sum of  the veteran's 
symptoms does not equate to the criteria for a 20 percent 
evaluation.  In sum, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
right elbow bursitis.

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that, in evaluating a service-connected disability involving 
a joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The DeLuca criteria has been 
considered for the veteran's right shoulder and elbow 
disabilities.   However, they would not result in a higher 
evaluations for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his complaints of pain and limitation.  Objective 
evidence, in fact, shows that he does not have functional 
loss due to pain, weakness or fatigability.  In short, the 
evidence of record is consistent with the evaluations noted, 
and no more, for the veteran's service-connected right 
shoulder and right elbow disabilities. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the  veteran when there is an approximate 
balance of positive and  negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because, again, the preponderance 
of the evidence is against the veteran's claims.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Lastly, the Board has based its decision in this case upon 
the applicable provisions of Rating Schedule.  The veteran 
has submitted no evidence showing that his service-connected 
right shoulder and right elbow disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The veteran is employed and has 
lost no time from work due to his service-connected 
disabilities.   As such, the Board is not required to  remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 




ORDER

A higher evaluation for bursitis of the right shoulder with 
degenerative joint disease, currently rated as 10 percent 
disabling, is denied.

A higher evaluation for bursitis of the right elbow, 
currently rated as 10 percent disabling, is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



